Citation Nr: 0407420	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  95-02 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs.  When the case was most recently before the Board in 
July 2003, it was remanded for further action by the RO.  
Thereafter, the RO issued a supplemental statement of the 
case which continued the denial of service connection for a 
respiratory disability.  Following this action, the case was 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of this appeal have 
been accomplished.  

2.  The veteran does not have a chronic disorder of the 
respiratory system.  


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly letters dated in March and July 2001, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although the RO has not specifically requested him 
to submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the RO to obtain 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In conjunction with 
this appeal, the veteran has also been afforded several VA 
examinations.  The reports of these examinations along with 
the other evidence of record are sufficient to decide this 
claim. 

In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the RO adjudicated the veteran's 
claim prior to complying with the notice requirements of the 
VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . 
. . take due account of the rule of prejudicial error")."  
Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted long before the enactment of 
the VCAA.  The supplement statements of the case issued in 
July 2002 and July 2003 reflect that the RO rating specialist 
addressed the veteran's claim on a de novo basis.  There is 
no indication or reason to believe that the decision would 
have been different had the claim not been the subject of 
prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis in 
July 2002 and July 2003.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

The service medical records show that the veteran sought 
treatment on several occasional for complaints related to his 
respiratory system.  He complained of sore throats, colds, 
upper respiratory infections, and flu symptoms in May 1973, 
October 1979, February 1980, November 1982, February 1984, 
May 1988, March 1991, and August 1991.  Pharyngitis was noted 
in September 1975.  In March 1988, the veteran sought 
treatment for coughing and clammy skin.  His pharynx was 
noted to be red and swollen and bronchitis was diagnosed.  

At his April 1992 retirement examination, the veteran 
reported a history of a chronic cough.  At that time, the 
findings on examination of his lungs and chest were within 
normal limits.  The examiner noted a history of cough and 
bronchitis with nasal drip during cold weather.  

In various statements submitted in support of his claim, the 
veteran reported that he developed a continuing cough during 
active duty from sitting outside in freezing weather during 
active service.  He indicated that his claimed respiratory 
conditions were not properly noted in his service medical 
records due to his lack of complaining about them.  He often 
did not seek medical treatment during service as he was 
concerned that his ability to continue being assigned to work 
with the Army band would be affected.  However, he noted that 
he had been diagnosed with bronchitis on several occasions 
during service.  He indicated that he was given an assortment 
of cough medicines during basic training.  

Following his discharge from active duty, the veteran sought 
outpatient VA dental treatment in October 1992 with 
complaints of a sore on the roof of his mouth of 3 or 4 days' 
duration.  He reported that the lesion occurred every 3 or 4 
months and usually cleared in 4 or 5 days.  At that time, the 
veteran reported a history of persistent cough.  However, he 
denied a history of asthma.  Differential diagnosis was viral 
lesion versus galvanic activity of a crown and opposing 
amalgam.  

The veteran's first comprehensive VA medical examination was 
conducted in November 1992.  While an in-service history of 
acute bronchitis was noted, he had no chronic cough, no 
wheezing, no chest pain, and no shortness of breath at the 
time of the examination.  The assessment was normal general 
medical examination except for elevated cholesterol.  
Similarly, the report of a November 1992 VA trachea and 
bronchi examination indicates that cor pulmonale was not 
present.  The veteran was not asthmatic and there was no 
indication of cyanosis or clubbing of the extremities.  The 
veteran did not have a productive cough or sputum.  Likewise, 
he did not have dyspnea and infectious disease was not 
present.  The diagnosis was normal examination.  

Similarly, the report of a December 1992 mouth and throat 
examination indicates that the veteran's oral cavity, 
pharynx, nasopharynx, hypopharynx, pyriform fossae, and 
larynx were normal.  The assessment was normal nose and 
throat.  

The veteran was afforded another VA compensation and pension 
examination in June 1996.  He reported developing a chronic 
cough in about 1984 when he had an episode of bronchitis.  He 
reported that he currently produced about a teaspoon of 
clear, thick phlegm and sputum daily.  This increased if he 
had a cold or upper respiratory infection.  He also reported 
rare chest soreness associated with his upper respiratory 
infections.  He was not short of breath.  The diagnosis was 
possible, chronic bronchitis.  The examiner ordered a 
pulmonary function test and chest X-ray.  The pulmonary 
function test was interpreted as "normal study" and the 
chest X-ray revealed an "essentially negative chest."  

Thereafter, in July 1996, the veteran reported to a VA 
outpatient clinic with various complaints including an 
increased cough with no sputum.  On examination, his chest 
was clear.  Nephrolithiasis was diagnosed and a urology 
consult was ordered.    

At a December 1996 hearing before an RO hearing officer, the 
veteran reported that he developed chronic bronchitis after 
being out in the cold for hours at a time during active 
service while working with the band.  His treatment during 
service consisted of cough medicine and aspirin.  

The report of an August 1998 VA examination indicates that 
the veteran complained of a chronic cough that produced 
"scanty white sputum."  He had no wheezing and no 
exertional dyspnea.  Chest X-ray at that time was normal and 
pulmonary function testing was normal with normal airflow and 
lung volume.  

In December 1999, the veteran reported to a VA outpatient 
clinic with complaints of flu-like symptoms after being 
exposed to the elements.  Examination of his chest was 
unremarkable.  In January 2000 he complained of a sore throat 
with a productive cough.  The movements of his chest were 
bilaterally symmetrical and he had normal bronchovesicular 
breathing.  There were no adventitious sounds on auscultation 
of the chest.  In March 2000, he received follow-up treatment 
for "continuing symptoms of URI/bronchitis."  He had been 
taking Clarithromycin.  He complained of yellowish phlegm 
while coughing.  His chest was clear to auscultation.  The 
assessment was upper respiratory infection with resolving 
bronchitis.  The veteran was advised to take cough syrup.  No 
antibiotics were indicated.  A subsequent April 2000 chest X-
ray revealed clear lungs.  The impression was normal chest.  

During an annual comprehensive physical examination conducted 
in December 2000, the veteran's nose and throat were noted to 
be essentially normal and his lung breath sounds were 
symmetrical and clear.  The examiner noted that the veteran's 
respiratory system was normal.

A June 2001 VA physician's note indicates that the veteran 
requested documentation that he had been treated by a 
physician in the past for chronic bronchitis.  It was noted 
that a brief review of the record indicated that the veteran 
had been previously seen for a chronic cough that was 
possibly due to chronic bronchitis. 

The veteran testified at a January 2002 hearing before an RO 
hearing officer that he sought treatment during service on 
numerous occasions for a cough and that he had been diagnosed 
with bronchitis once or twice.  According to the veteran, he 
had been diagnosed with bronchitis on two occasions since his 
separation from active duty.  He blamed his condition on 
standing outside in the cold at football games and parades 
while serving with the Army band.   

Pursuant to a development request from the Board, the veteran 
was afforded a VA respiratory examination in May 2003.  The 
examining physician indicated that he had reviewed the 
veteran's claims folders in conjunction with the examination.  
Physical examination revealed no evidence of pulmonary 
hypertension, pulmonary embolism, respiratory failure, or 
chronic pulmonary thromboembolism.  Similarly no residuals of 
any malignancy, including those from treatment, were present.  
Pulmonary function testing was not indicated as the examiner 
noted that all prior pulmonary function tests were within 
normal limits.  The examiner observed that while the 
veteran's service medical records note bronchitis in 1988 and 
a history of bronchitis is noted on his separation 
examination report, the diagnosis of chronic bronchitis was 
not very well documented.  The examiner opined that 
"everything appears normal."  There was no current evidence 
of any respiratory disease. 

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Analysis

The veteran contends that he presently has a respiratory 
disability due to exposure to cold temperatures while serving 
on active duty.  While his service medical records show 
treatment at various times for respiratory complaints, they 
do not document the presence of any chronic respiratory 
disorder.  In fact, they show that no evidence of a 
respiratory disorder was found on the retirement examination.  
Some evidence of respiratory disability is also documented in 
the post-service medical evidence.  In this regard, the Board 
acknowledges that "possible bronchitis" was noted during VA 
examination in June 1996.  However, subsequent chest X-ray 
and pulmonary function tests ordered during that examination 
were within normal limits.  While the veteran was noted to 
have continuing symptoms of an upper respiratory 
infection/bronchitis in March 2000, the evidence does not 
show chest X-rays or pulmonary function testing were 
conducted at that time.  

Despite his complaints of a chronic cough, chest X-rays and 
pulmonary function tests have consistently revealed normal 
findings.  Moreover, the most recent medical evidence 
pertaining to the veteran's respiratory system, the report of 
the May 2003 VA examination, indicates that the veteran's 
respiratory system was found to be normal.  This examiner 
also reviewed the veteran's medical history, as documented in 
the extensive medical evidence in the claims folders, and 
concluded that a history of bronchitis was not well 
documented.  The Board has determined that this is the most 
probative evidence of whether the veteran has a chronic 
respiratory disorder since the examiner based his conclusions 
upon the examination results and a review of all of the 
pertinent evidence.  While the veteran may sincerely believe 
that he has a chronic disorder of the respiratory system, as 
a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the Board must 
conclude that the preponderance of the evidence establishes 
that the veteran currently has no disability of the 
respiratory. 


ORDER

Service connection for a respiratory disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



